*1343OPINION.
Mokkis :
The only question involved in this proceeding relates to the deduction of $10,000 taken by the petitioner in his return as a bad debt. At the hearing the petitioner amended his petition claiming this amount either as a bad debt or loss through embezzlement. The facts show that, while petitioner’s distributive share of the partner*1344ship income for 1923 was $26,604.35, he actually withdrew only $13,197.12 during that year, and subsequently thereto has received no further distributions. The record further shows that petitioner’s partner had for a number of years been diverting partnership funds to his own use, but due to the manner in which the real estate transactions were handled by him, the amounts and dates of the defalcations are almost impossible of ascertainment. We are satisfied, however, from the testimony relating to the partner’s financial condition and the amounts taken by him which could be traced to the taxable year, that the petitioner is entitled to the $10,000 deduction.

Judgment will be entered wider Rule 50.